UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


QUASON PARKER,

                                           Plaintiff,

              v.                                                         1:19-CV-113
                                                                         (GLS/CFH)
DAVID SOARES, et al.,

                                           Defendants.


APPEARANCES:

Quason Parker
50 Chestnut Street
Cohoes, New York 12047
Plaintiff pro se

CHRISTIAN F. HUMMEL
U.S. MAGISTRATE JUDGE

                       REPORT-RECOMMENDATION & ORDER

       Presently pending before the undersigned is review of plaintiff’s amended

complaint pursuant to 28 U.S.C. § 1915. In a Report-Recom mendation & Order dated

April 26, 2019, the undersigned granted plaintiff’s application to proceed in forma

pauperis, and recommended: (1) dismissal with prejudice of (a) all claims against the

individual officers in their official capacities, (b) all claims against defendant Soares and

defendant McCanney in their individual and official capacities, (c) Monell claims against

the Cohoes Police Department, (d) all claims seeking prosecution of defendants for

official misconduct for offering a false instrument for filing; and (2) dismissal without

prejudice as to (a) plaintiff’s First Amendment, Equal Protection, and Due Process
claims/Monell claims against the County of Albany, (b) false arrest and false

imprisonment claims, and (c) that plaintiff be permitted to attempt to set forth Monell

claims against the City of Cohoes. Dkt. No. 6 at 21. The undersigned issued an

amended Report-Recommendation & Order on May 23, 2019, which made no

substantive changes. Dkt. No. 7. In an Order dated June 14, 2019, Senior U.S. District

Judge Sharpe adopted the Report-Recommendation & Order in its entirety. Dkt. No. 8.

On July 8, 2019, plaintiff filed an amended complaint. Dkt. No. 11. Presently pending

before the undersigned is review of plaintiff’s amended complaint.

       Plaintiff’s amended complaint is essentially identical to his original complaint.

The only difference the undersigned can ascertain between the original complaint and

the amended complaint is that plaintiff now appends legible copies of exhibits to his

amended complaint. Compare Dkt. No. 1 with Dkt. No. 11. As plaintiff has made no

changes to his complaint, the content of plaintiff’s amended complaint does not cure

the defects identified in the May 23, 2019, Report-Recommendation & Order, which

was adopted by this Court in its June 14, 2019, Order. Dkt. Nos. 7, 8. The documents

appended to the amended complaint do not assist plaintiff in overcoming the

Heck issue identified in the May 23, 2019, Report-Recommendation & Order, as they

fail to show that any charges or convictions have been terminated in his favor. Dkt. No.

7 at 11-13. In fact, they merely show that plaintiff was indicted by a grand jury for

several crimes resulting from the incidents set forth in the amended complaint, Criminal

Sexual Act in the First Degree (Penal Law § 130.51(1), Assault in the Third Degree

(Penal Law 120.00(1)), Criminal Obstruction of Breathing or Blood Circulation (Penal


                                             2
Law § 121.11), Criminal Contempt in the First Degree § 215.51(b)(iv), Aggravated

Criminal Contempt (Penal Law § 215.52(1)), and Rape in the First Degree (Penal Law §

130.35(1)). Id. at 13-21. The documents appended to the amended complaint also do

not cure the defects in the only remaining claims for which the Court allowed plaintiff an

opportunity to amend – the Monell claims against the County of Albany and City of

Cohoes.

       Accordingly, as plaintiff has not cured any of the defects identified in the Report-

Recommendation & Order, which was adopted by the Court, the undersigned

recommends that plaintiff’s amended complaint be dismissed in its entirety. Dkt. Nos.

7, 8. Insofar as plaintiff attempts to set forth claims for false arrest, false imprisonment,

or malicious prosecution, it is recommended that plaintiff’s claims be dismissed without

prejudice to plaintiff commencing an action in the future should he be able to overcome

the Heck bar, but that plaintiff not be permitted to amend his complaint in this action.

Insofar as plaintiff attempts to set forth Monell claims against the County of Albany or

City of Cohoes, it is recommended that plaintiff’s claims be dismissed with prejudice

and without opportunity to amend for failure to cure the defects identified in the May 23,

2019, Report-Recommendation & Order, as adopted by this Court in its June 14, 2019,

Order. Dkt. Nos. 7, 8. Finally, it is recommended that insofar as plaintiff attempts to

reallege claims that have been previously dismissed by this Court with prejudice, such

claims be dismissed for the reasons set forth in the May 23, 2019, Report-

Recommendation & Order, as adopted by this Court in its June 14, 2019, Order. Dkt.

Nos. 7, 8.


                                              3
       WHEREFORE, for the reasons set forth herein, it is hereby

       RECOMMENDED, that plaintiff’s amended complaint (dkt. no. 11) be

DISMISSED in its entirety: (1) insofar as plaintiff attempts to set forth claims for false

arrest, false imprisonment, or malicious prosecution, such claims be dismissed

without prejudice but without opportunity to amend in this action, for the reasons

set forth herein, and that if plaintiff files a second amended complaint in this action as to

these claims, such complaint be stricken from the record; (2) insofar as plaintiff

attempts to set forth Monell claims against the County of Albany or City of Cohoes,

such claims be dismissed with prejudice;(3) insofar as plaintiff seeks to reallege

claims previously dismissed by this Court with prejudice, such claims be dismissed

with prejudice for the reasons set forth by the Court in its May 23, 2019 Report-

Recommendation & Order and June 14, 2019 Order. Dkt. Nos. 7, 8; and it is

       ORDERED, that the Clerk of the Court serve this Report-Recommendation &

Order on plaintiff in accordance with Local Rules.

       IT IS SO ORDERED.

Pursuant to 28 U.S.C. § 636(b)(1), plaintiff has FOURTEEN (14) days within which to

file written objections to the foregoing report. Such objections shall be filed with the

Clerk of the Court. FAILURE TO OBJECT TO THIS REPORT WITHIN FOURTEEN

(14) DAYS WILL PRECLUDE APPELLATE REVIEW. Roldan v. Racette, 984 F.2d 85,

89 (2d Cir. 1993) (citing Small v. Sec'y of Health and Human Servs., 892 F.2d 15 (2d




                                             4
     Cir. 1989)); see also 28 U.S.C. § 636(b)(1); F ED. R. CIV. P. 72 & 6(a).1

             Dated: July 15, 2019
                   Albany, New York




        1
              If you are proceeding pro se and are served with this Report-Recommendation & Order by
mail, three (3) additional days will be added to the fourteen (14) day period, meaning that you have
seventeen (17) days from the date the Report-Recommendation & Order was mailed to you to serve and
file objections. FED. R. CIV. P. 6(d). If the last day of that prescribed period falls on a Saturday, Sunday, or
legal holiday, then the deadline is extended until the end of the next day that is not a Saturday, Sunday, or
legal holiday. Id. § 6(a)(1)(c).

                                                            5
